Third District Court of Appeal
                               State of Florida

                            Opinion filed July 27, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                         Nos. 3D15-2736 & 3D15-2733
                         Lower Tribunal No. 10-22991
                              ________________


                       Green Tree Servicing, LLC,
                                    Petitioner,

                                        vs.

                             Danay Avila, et al.,
                                  Respondents.


      Writs of Certiorari to the Circuit Court for Miami-Dade County, Rosa I.
Rodriguez, Judge.

       Shutts & Bowen LLP, and Patrick G. Brugger and Stephen T. Maher, for
petitioner.

      Corona Law Firm, P.A., and Ricardo Corona and Ricardo M. Corona, for
respondent Danay Avila.

Before SHEPHERD, ROTHENBERG and SCALES, JJ.

     SCALES, J.
       We grant the petition of Green Tree Servicing, Inc. (“Green Tree”), and

quash (1) the trial court’s December 19, 2013 judgment awarding attorney’s fees

and costs to Respondent Danay Avila; (2) the trial court’s March 5, 2014 sanction

order; and (3) the trial court’s “amended/corrected” judgment of October 28, 2015.

It is undisputed that Green Tree (whose foreclosure action against Avila was

dismissed for lack of prosecution) neither was sent, nor received, Avila’s

September 12, 2013 notice of hearing. This notice set an evidentiary hearing at

which the trial court entered the December 19, 2013 fee judgment of which Green

Tree was unaware. Therefore, this December 19, 2013 judgment is void.

Rodriguez v. ALS Commercial Funding, LLC, 138 So. 3d 491 (Fla. 3d DCA 2014)

(Mem).       The March 5, 2014 sanction order and the October 28, 2015

“amended/corrected” judgment, which arose out of the proceedings subsequent to

the void judgment, are void as well.1

       On remand, after proper notice to Green Tree, the trial court shall conduct an

evidentiary hearing to determine the attorney’s fees and costs to which Avila is

entitled.2

1 We do not disturb the trial court’s January 16, 2013 order entitling Avila to
attorney’s fees and costs. Green Tree received notice of the January 16, 2013
hearing on Avila’s motion seeking entitlement to fees.
2 At this hearing, nothing herein shall preclude Avila from seeking – or Green Tree
from defending against – an award of fees occasioned by Green Tree’s alleged
failure to identify, properly and promptly, the loan servicer that replaced Green
Tree.

                                          2
Petition granted.




                    3